United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-416
Issued: July 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 21, 2011 appellant, through his attorney, filed a timely appeal from a
November 10, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has any employment-related permanent impairment to a
member or function of the body entitling him to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On September 30, 2004 appellant, then a 48-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained a cervical injury causally related to his federal
employment. In an accompanying statement, he identified work duties that included bending,
stooping, reaching and lifting above shoulder. On March 16, 2006 OWCP accepted the claim for
1

5 U.S.C. § 8101 et seq.

cervical strain and temporary aggravation of cervical degenerative disc disease at C4-5 and
C5-6.2
In a report dated July 28, 2009, Dr. Martin Fritzhand, a Board-certified urologist,
provided a history and results on examination. He stated that muscle strength was graded at 4+/5
over the shoulder abductors and rotators bilaterally and pinprick and light touch were diminished
over the radial aspect of the forearms and both thumbs. Dr. Fritzhand opined that appellant had a
10 percent impairment to each arm under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).
In a report dated August 26, 2009, an OWCP medical adviser recommended a second
opinion evaluation. Appellant was referred to Dr. Theodore Toan Le, an orthopedic surgeon, for
examination. In a November 8, 2010 report, Dr. Toan Le reviewed a history and results on
examination. He found strength of the upper extremities within normal limits and normal
sensation to all peripheral nerves in the upper extremities. Dr. Toan Le opined that under Table
17-2 appellant had a class 1 cervical spine impairment of one to eight percent.
In a report dated November 30, 2010, an OWCP medical adviser stated that a peripheral
nerve impairment was properly determined using The Guides Newsletter July/August 2009
(hereinafter The Guides Newsletter). OWCP’s medical adviser opined that appellant did not
have any sensory or motor impairment.
By report dated April 19, 2011, Dr. Toan Le stated that there was no sensory or motor
deficit in any upper extremity peripheral nerve. He found that appellant had no impairment
under the A.M.A., Guides. Dr. Toan Le noted that appellant did have some limited neck range
of motion and pain with repetitive neck extension or overhead activities.
By decision dated April 27, 2011, OWCP determined that appellant was not entitled to a
schedule award under 5 U.S.C. § 8107.
Appellant, through his representative, requested a telephonic hearing before an OWCP
hearing representative, which was held on August 11, 2011.
In a report dated June 17, 2011, Dr. Fritzhand stated that he did find slight muscle
weakness, as well as diminished sensation, as was noted in his prior report. He stated that, under
The Guides Newsletter, there was a five percent impairment for sensory impairment under
proposed Table 1 for the C6 nerve. Dr. Fritzhand also found a mild motor impairment under the
same table resulted in a nine percent arm impairment bilaterally. He concluded that appellant
had a 14 percent impairment to each arm.
In a decision dated November 10, 2011, an OWCP hearing representative affirmed the
April 27, 2011 decision. The hearing representative found that Dr. Fritzhand’s findings were
inconsistent with other physicians of record and provided insufficient explanation in support of
his impairment estimate.

2

A statement of accepted facts (SOAF) dated October 4, 2010 stated the claim was accepted for cervical disc
degeneration, C4-5 and C5-6, without reference to aggravation.

2

LEGAL PRECEDENT
Section 8017 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants, OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
For peripheral nerve impairments to the upper or lower extremities resulting from spinal
injuries, OWCP procedures indicate that The Guides Newsletter “Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition” (July/August 2009) is to be applied.6
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.7 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.8
ANALYSIS
The Board finds a conflict in medical opinion between appellant’s physician,
Dr. Fritzhand, and the physician selected to perform a second opinion evaluation for OWCP,
Dr. Toan Le. Dr. Fritzhand described results on examination and found motor and sensory
deficits to the upper extremities that he related to the accepted cervical conditions. He applied
The Guides Newsletter for peripheral nerve impairments and found appellant had 14 percent arm
impairment bilaterally. Dr. Toan Le found no sensory or motor deficits or any ratable permanent
impairment.
FECA provides that, when there is a disagreement between an attending physician and a
second opinion physician, the case should be referred for a referee examination. In this case,
3

This section enumerates specific members or functions of the body for which a schedule award is payable and
the maximum number of weeks of compensation to be paid; additional members of the body are found at 20 C.F.R.
§ 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

See P.G., Docket No. 12-30 (issued May 15, 2012); G.N., Docket No. 10-850 (issued November 12, 2010); see
also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010). The
Guides Newsletter is included as Exhibit 4.
7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321 (1999).

3

OWCP found that Dr. Fritzhand did not adequately explain his physical examination findings.
But he described his physical examination results and he reported a mild motor deficit and some
sensory deficit. This contrast with the results noted by Dr. Toan Le and necessitates referral to
an impartial physician to resolve the conflict in the medical evidence.
The case will be remanded to OWCP to select a referee physician in accord with
established procedures. The referee physician should provide a rationalized medical opinion as
to any permanent impairment under the sixth edition of the A.M.A., Guides and The Guides
Newsletter. After such further development as OWCP deems necessary, it should issue an
appropriate decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for further development of the
medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 10, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

